internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-117287-01 date date re foreign parent sub sub target target sub country x state a state b exchange b business c date date n this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in this request and in subsequent correspondence is summarized below foreign parent is a publicly traded corporation whose common_stock is listed on several exchanges including exchange b foreign parent is engaged in business c plr-117287-01 foreign parent has an existing stock repurchase plan which was not modified or established in connection with the proposed transaction as described below during the period commencing on date and ending on date foreign parent may purchase for cancellation up to n shares of its common_stock foreign parent will pay the market price for the shares at the time of acquisition any stock repurchases that occur following the proposed transaction will be made on the open market through a broker for the prevailing market price because of the mechanics of an open market purchase foreign parent does not know the identity of a seller of foreign parent shares nor does a former shareholder of target described below know whether foreign parent is the buyer foreign parent’s intention to repurchase shares was announced prior to the proposed transaction and was not a matter that foreign parent negotiated with the target shareholders without regard to the repurchase program a market exists for the foreign parent shares that will be issued in the proposed transaction during the time foreign parent undertakes its repurchase program there will be sales of foreign parent stock on the open market which may include sales of foreign parent shares by former target shareholders foreign parent owns directly all of the issued and outstanding_stock of sub a state a holding_company sub is the parent of an affiliated_group_of_corporations whose includible members file a consolidated_return for federal_income_tax purposes sub owns all of the stock of sub also a state a holding_company target is a publicly traded state b holding_company whose subsidiary_corporation target sub is engaged in business c the proposed transaction for what have been represented to be valid business reasons foreign parent proposes the following transaction i foreign parent will incorporate a new corporation merger sub under the laws of state a as part of an overall plan to acquire the assets of target ii prior to completion of the transaction a target shareholder will elect with respect to such shareholder’s target common_stock to receive i solely foreign parent stock ii solely cash or iii a combination of cash and foreign parent stock in the aggregate the fair_market_value of foreign parent stock issued in the transaction will equal or exceed percent of the total consideration issued in the transaction no fractional shares will be issued by foreign parent in the transaction all fractional shares of foreign parent will be aggregated and sold and fractional shareholders will receive cash in lieu thereof iii target will merge with and into merger sub in accordance with applicable state a and state b state law the merger as the surviving corporation merger sub will thereupon become the owner of all the assets rights privileges powers and plr-117287-01 franchises and be subject_to all the liabilities and obligations of target iv following the merger foreign parent will contribute the stock of merger sub to sub contribution and sub will contribute the stock of merger sub to sub contribution in exchange for additional stock of sub and sub respectively the representations in connection with this transaction the following representations are made the merger a b c the fair_market_value of foreign parent stock and cash received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange during the 5-year period beginning on the date of the proposed transaction there is no plan or intention for foreign parent or merger sub or any person related as defined in sec_1_368-1 to foreign parent or merger sub to acquire with consideration other than foreign parent stock foreign parent stock furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for cash in lieu of fractional shares distributed to target shareholders in the merger and during the 5-year period ending on the date of the proposed transaction no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person merger sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property target assets used to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction d prior to the transaction foreign parent will be in control of merger sub within the meaning of sec_368 of the internal_revenue_code plr-117287-01 e f g h i j k l m n o following the transaction merger sub will not issue additional shares of its stock that would result in foreign parent losing control of merger sub within the meaning of sec_368 except as described above in step iv of the proposed transaction foreign parent has no plan or intention to liquidate merger sub to merge merger sub with and into another corporation to sell or otherwise dispose_of the stock of merger sub or to cause merger sub to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 the liabilities of target assumed by merger sub and the liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business following the transaction foreign parent will continue the historic_business of target or will use a significant portion of target’s historic_business_assets in a business foreign parent merger sub target and the shareholders of target will pay their respective expenses if any incurred in connection with the merger there is no intercorporate indebtedness existing between foreign parent and target or between merger sub and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the fair_market_value of the assets of target transferred to merger sub will equal or exceed the sum of the liabilities assumed by merger sub plus the amount of liabilities if any to which the transferred assets are subject no shares of merger sub will be issued as consideration in the merger the payment of cash in lieu of fractional shares of foreign parent stock is solely for the purpose of avoiding the expense and inconvenience to foreign parent of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that plr-117287-01 will be paid in the transaction to the target shareholders in place of using fractional shares of foreign parent will not exceed percent of the total consideration that will be issued in the transaction to the target shareholders in exchange for their shares of target stock the fractional share interests of each target shareholder will be aggregated and no target shareholder will receive an amount equal to or greater than the value of one full share of foreign parent stock none of the compensation received by any shareholder-employee or director of target will be separate consideration for or allocable to any of such person’s shares of target stock none of the shares of foreign parent stock received by any shareholder-employee or director will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employee or director will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm’s length for similar services in the merger percent or less of both the total voting power and the total value of the outstanding_stock of foreign parent will be received in the aggregate by target shareholders who are united_states persons within the meaning of sec_1_367_a_-3 immediately after the merger percent or less of each of the total voting power and the total value of the stock of foreign parent will be owned in the aggregate by united_states persons who were either officers directors or five-percent target shareholders as defined in sec_1 a - c iii of target for purposes of this representation any stock of foreign parent owned by united_states persons immediately_after_the_transfer is taken into account whether or not it was received in exchange for stock of target no former shareholder of target is a five-percent transferee shareholder as defined in sec_1_367_a_-3 foreign parent was engaged in an active trade_or_business outside the united_states within the meaning of sec_1_367_a_-3 for the entire month period immediately before the merger at the time of the merger the fair_market_value of foreign parent will at least equal the fair_market_value of target at the time the merger foreign parent had no plan or intention to substantially dispose_of or discontinue its active trade_or_business the reporting requirements of sec_1_367_a_-3 will be met by target with respect to the merger p q r s t u v w plr-117287-01 x y z merger sub was not a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five year period ending on the date of the merger and will not be a usrphc immediately after the merger foreign parent was not a passive_foreign_investment_company pfic within the meaning of sec_1297 at any time during the five year period ending on the date of the merger and will not be a pfic immediately after the merger no party to this transaction including foreign parent sub sub target and merger sub is incorporated both in the united_states and in country x contribution and contribution to the best of the knowledge and belief of foreign parent contribution and contribution each will qualify for nonrecognition treatment under sec_351 see revrul_77_449 1977_2_cb_110 rulings sec_3 of revproc_2001_3 2001_1_irb_111 date lists areas in which the service will not issue ruling letters sec_3 of that revenue_procedure provides that the service will not rule on whether a transaction constitutes a reorganization within the meaning of sec_368 by reason of sec_368 unless the irs determines that there is a significant issue that must be resolved in order to decide such matter if the service determines that a transaction raises a significant issue the revenue_procedure provides that the service may issue rulings resolving the significant issue and also may issue rulings concerning whether the transaction satisfies the requirements of a reorganization accordingly based solely on the information submitted and representations made we rule as follows provided the merger of target into merger sub qualifies under the laws of state a and state b the merger will qualify as a reorganization under sec_368 by reason of sec_368 target foreign parent and merger sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to merger sub in exchange for foreign parent’s common_stock cash and the assumption of target’s liabilities by merger sub sec_361 sec_361 and sec_357 plr-117287-01 no gain_or_loss will be recognized by target on the distribution of foreign parent stock and cash to its shareholders in pursuance of the plan_of_reorganization sec_361 no gain_or_loss will be recognized by either foreign parent or merger sub upon the acquisition by merger sub of substantially_all of the assets of target in exchange for foreign parent stock sec_1_1032-2 the basis of the assets of target received by merger sub will be the same in the hands of merger sub as the basis of each asset in the hands of target immediately prior to the exchange sec_362 the basis of merger sub stock in the hands of foreign parent will be equal to the basis target had in its assets prior to the merger decreased but not below zero by the amount of liabilities assumed within the meaning of sec_357 by merger sub sec_1_358-6 the holding_period of each asset of target received by merger sub will include the period for which such asset was held by target sec_1223 no gain_or_loss will be recognized by the shareholders of target who receive solely foreign parent stock in exchange for their target stock sec_354 gain will be recognized by those target shareholders who receive cash and other_property in addition to foreign parent stock but not in excess of the amount of cash and other_property received sec_356 if the exchange has the effect of the distribution of a dividend then the amount of the gain recognized that is not in excess of the shareholder’s ratable share of undistributed_earnings and profits will be treated as a dividend sec_356 no loss will be recognized on the exchange sec_356 the basis of foreign parent stock received by a shareholder of target including fractional shares to which the shareholder may be entitled will be the same as the basis of target stock exchanged therefor decreased by the amount of any money and the fair_market_value of any other_property received by the target shareholder and increased by the sum of the amount treated as a dividend if any and the amount of gain recognized on the exchange by such target shareholder that is recognized in the exchange not including any portion of such gain that was treated as a dividend sec_358 the holding_period of foreign parent stock received by a shareholder of target including fractional shares to which such shareholder may be entitled will include the period during which the target stock surrendered in exchange therefor was held provided the target stock was a capital plr-117287-01 asset in the hands of the shareholder of target on the date of the exchange sec_1223 the payment of cash in lieu of fractional shares of foreign parent stock will be treated as if the fractional shares were distributed as part of the exchange and then redeemed by foreign parent these cash payments will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 rev_rul 1966_2_cb_116 and revproc_77_41 c b pursuant to sec_381 and sec_1_381_a_-1 merger sub will succeed to and take into account the items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder neither contribution nor contribution will prevent the parties to the merger from relying upon ruling above because notwithstanding contribution and contribution the merger will qualify as a reorganization under sec_368 by reason of sec_368 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings see the rules in sec_1_367_a_-3 in regard to the transfer by a u s transferor of the stock of a domestic_corporation to a foreign_corporation in an exchange subject_to sec_367 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated we have sent copies to the taxpayer’s representatives as designated on the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by chief branch
